DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7 and 20 recite, “each augmented image of a set of augmented images is assigned same output label data based on a corresponding one of the training set of medical scans.” It is not clear from the claim language what the augmented image’s output label data is the same as. For the purposes of claim interpretation Examiner is interpreting as follows, “each augmented image of a set of augmented images is assigned the same output label data as 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 17 recite, “the density window data augmentation system.” Dependent claims 2, 7 and 14 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites, “the updated training set.” There is insufficient antecedent basis for this limitation in the claims. The previous limitations refers to an “updating training set.”

Claim Objections
Claim 2 is objected to because of the following informalities:  “a the second training set”. The word “a” should be removed. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “a the proper subset”. The word “a” should be removed. Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “proper subset of intensity transformation function”. It appears the underlined term should read ‘functions.’ Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “including ones of the set of intensity transformation functions”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “performing the inference function on the set of images the. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “performing the training step on ones of the plurality of sets”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “indicating ones of the set of contrast parameters”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “a the updated training set”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12, 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (“An adaptive window width/center adjustment system with online training capabilities for MR images”) in view of Dennison (US PGPub 2007/0177779)
Regarding claim 1 Lai discloses a contrast parameter learning system, comprising: (Lai teaches a technique for adaptive contrast parameter adjustment  
at least one processor; (Summary, pg. 89 teaches implementing on a personal computer)
cause the density window data augmentation system to: (As above, window parameters for magnetic resonance images (density imaging) are adjusted.)
generate first contrast significance data for a first computer vision model, wherein the computer vision model was generated by performing a training step on a first training set of medical scans; (Pg. 91, left column, ¶ 3 teaches a hierarchical neural network (HNN) performing automatic adjustment of display window width/center parameters (contrast significance parameters) based on the learning-from-examples principle to approximate the human windowing function in training images. Data internal to the HNN such as the wavelet histogram features and the spatial statistical features are contrast significance data.)
identify first significant contrast parameters based on the first contrast significance data; (As above, pg. 91, left column, ¶ 3 teaches window width/center parameters (contrast significance parameters).)
generating a first re-contrasted training set by performing a first intensity transformation function on the first training set of medical scans, wherein the first intensity transformation function utilizes the first significant contrast parameters; (Pg. 92, left column, ¶ 1 teaches an online training capability after the initial HNN learning in which a user generates new contrast parameters for representative images and the 
generate a first re-trained model by performing the training step on the first re- contrasted training set; (Pg. 92, left column, ¶ 1, “we select the representative images based on a hierarchical organization of the entire training data. This hierarchical organization facilitates efficient user interaction as well as effective mapping of the training data according to the new re-adjustments by the user for adaptive online training.”)
receive, via a receiver, a medical scan; (The paragraphs spanning pgs. 98 and 99 teaches receiving MR images for a user to re-contrast and then receiving a batch of images that the system automatically re-contrasts.)
generate re-contrasted image data of the new medical scan by performing the first intensity transformation function; (As above, the paragraphs spanning pgs. 98 and 99 teaches receiving MR images for a user to re-contrast and then receiving a batch of images that the system automatically re-contrasts.)
generate inference data by performing an inference function that utilizes the first re-trained model; and (The windowing parameters data is inference data, i.e., data determined by inference via the neural network model. It is generated for the images that the system automatically re-contrasts, see pg. 99.)
displaying the inference data on a client device for display via a display device. (the inference data (inferred contrast parameters) are sent to the client display, Fig. 9, pg. 99.)

Dennison also teaches transmitting, via a transmitter, the inference data to a client device for display and a memory that stores operational instructions that, when executed by the at least one processor, performs the computational task. (¶ 0042 teaches transmitting the window parameters to a display and teaches a memory storing the instructions, ¶ 0012.)
It would have been obvious to one of ordinary skill in the art to have combined Lai’s contrast parameters adjustment system with Dennison’s contrast parameters adjustment system. Both Lai and Dennison’s teach automated contrast parameters adjustment that is based on machine learning. Both of them also teach an online learning component in which the model the model is re-adjusted after initial training to adapt to a user’s particular window adjustment patterns. Dennison more clearly teaches 
Regarding claim 2 the above combination discloses the contrast parameter learning system of claim 1, wherein the first training set of medical scans corresponds to a first one of a plurality of medical scan types, wherein the operational instructions, when executed by the at least one processor, further cause the density window data augmentation system to: 
generate second contrast significance data for a second computer vision model, wherein the second computer vision model was generated by performing the training step on a second training set of medical scans that correspond to a second one of a plurality of medical scan types that is different from the first one of the plurality of medical scan types; (Lai’s system accomplishes the training by classifying the medical scan training images by category. Pg. 92, left column, ¶ 2, “The hierarchy of the training data organization is shown in Fig. 2. The entire training images are first classified into a few major categories according to the types and studies of MR images. For example, we categorize the MR images in our training data set into head, body, heart, spine, neck, periphery, angiography and miscellaneous categories in our current 
identify second significant contrast parameters based on the second contrast significance data, wherein the second significant contrast parameters are different from the first significant contrast parameters;  (As above, Lai’s system accomplishes the training by classifying the medical scan training images by category. The process of training and generating contrast significance data happens on a per category basis, generating a model for each category. See rejection of claim 1 regarding the identified significant contrast parameters.)
generating a second re-contrasted training set by performing a second intensity transformation function on a the second training set of medical scans, wherein the second intensity transformation function utilizes the second significant contrast parameters; and (As above, Lai’s system accomplishes the training on a per category basis, generating a model for each category. See rejection of claim 1 regarding the re-contrasted training set.)
generate a second re-trained model by performing the training step on the second re-contrasted training set; (As above, Lai’s system accomplishes the training on a per category basis, generating a model for each category. See rejection of claim 1 regarding the re-trained model.)
wherein the first intensity transformation function and the inference function that utilizes the first re-trained model is utilized for the new medical scans in response to determining the new medical scan corresponds to the first one of the plurality of medical scan types. (As above, Lai’s system accomplishes the training on a per category basis, 
Regarding claim 3 the above combination discloses the contrast parameter learning system of claim 2, wherein the first one of the plurality of medical scan types and the second one of the plurality of medical scan types correspond to different anatomical regions. (As above, Lai pg. 92, left column, ¶ 2, “The hierarchy of the training data organization is shown in Fig. 2. The entire training images are first classified into a few major categories according to the types and studies of MR images. For example, we categorize the MR images in our training data set into head, body, heart, spine, neck, periphery, angiography and miscellaneous categories in our current implementation.”)
Regarding claim 4 the above combination discloses the contrast parameter learning system of claim 2, wherein the first one of the plurality of medical scan types and the second one of the plurality of medical scan types correspond to different modalities. (As above, Lai pg. 92, left column, ¶ 2 describes categories which include different MR modalities. For example MR heart organ imaging versus angiography, a different MR modality.) 
Regarding claim 5 the above combination discloses the contrast parameter learning system of claim 1, wherein the first intensity transformation function is a non-linear function. (Dennison Fig. 1 shows a non-linear window intensity transformation function.)
claim 6 the above combination discloses the contrast parameter learning system of claim 1, wherein the first significant contrast parameters indicate a density window boundary pair. (Lai, pg. 90, left column, ¶ 1 teaches that the two significant contrast parameters indicate a density window boundary pair.)
Regarding claim 7 the above combination discloses the contrast parameter learning system of claim 1, wherein the operational instructions, when executed by the at least one processor, further cause the density window data augmentation system to:
generate a plurality of sets of augmented images, wherein each set of augmented images in the plurality of sets of augmented images is generated by performing a set of intensity transformation functions on one of the first training set of medical scans; and (As above, pg. 92, left column, ¶ 1 teaches an online training capability after the initial HNN learning in which a user generates new contrast parameters for representative images and the sample data set is re-contrasted using the contrast parameters for the intensity transformation selected. The sets of training images that are augmented/re-contrasted are organized hierarchically according to category, pg. 92, left column, ¶ 2.)
generate the first computer vision model by performing the training step on the plurality of sets of augmented images, wherein each augmented image of a set of augmented images is assigned same output label data based on a corresponding one of the training set of medical scans. (See rejection of claim 1 which teaches Lai and Dennison both perform training on the re-contrasted/augmented images. In Lai the images are organized hierarchically according to category both before and after re-contrasting (the same output label data).)
claim 8 the above combination discloses the contrast parameter learning system of claim 7, wherein the significant contrast parameters utilized to perform the first intensity transformation function correspond to contrast parameters utilized by a corresponding one of the set of intensity transformation functions. (As above, pg. 91, left column, ¶ 3 teaches window width/center parameters (contrast significance parameters) that operate on the training images which are organized hierarchically.)
Regarding claim 10 the above combination discloses the contrast parameter learning system of claim 7, wherein the first contrast significance data indicates a proper subset of the set of intensity transformation functions that includes at least two of the set of intensity transformation functions; (As above, Lai’s system accomplishes the training on a per category basis, generating a model for each category. The sets of training images for which the intensity transformation functions are generated are organized hierarchically according to category, pg. 92, left column, ¶ 2. The first contrast significance data is generated for each of the many images in each category (of which there are multiple).)
wherein the first re-contrasted training set is generated by performing a the proper subset of intensity transformation function on the first training set of medical scans to generate a plurality of sets of augmented images; and (As above, the intensity transformation functions and the associated re-contrasted images are determined for each of the many images.)
wherein the first re-trained model is generated by performing the training step on the plurality of sets of augmented images. (See rejection of claim 7.)
claim 12 the above combination discloses the contrast parameter learning system of claim 10, wherein the re-contrasted image data of the new medical scan includes a set of images, generated by performing the proper subset of the set of intensity transformation functions on the new medical scan; and (See rejection of claims 1 and 10.)
wherein generating the inference data includes:
performing the inference function on the set of images the re-contrasted image data to generate a set of partial inference data; and (As above, both Lai and Dennison’s teach automated contrast parameters adjustment that is based on machine learning. Both of them also teach an online learning component in which the model the model is re-adjusted after initial training to adapt to a user’s particular window adjustment patterns. The models after initial training represent partial inference data, see rejection of claim 1.)
performing a consensus function on the set of partial inference data to generate the inference data. (Lai and Dennison’s models form complete inference data after the online machine learning steps, see rejection of claim 1.)
Regarding claim 13 the above combination discloses the contrast parameter learning system of claim 7, wherein each of the set of intensity transformation functions are based on density properties of corresponding one of a plurality of different anatomy features present in the training set of medical scans. (As above, pg. 92, left column, ¶ 2, “The hierarchy of the training data organization is shown in Fig. 2. The entire training images are first classified into a few major categories according to the types and studies of MR images. For example, we categorize the MR images in our training data set into 
Claims 18-20 are the method claims corresponding to the system of claims 1, 2 and 7. The system necessarily required method steps. Remaining limitations are rejected similarly. See detailed analysis above.  

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (“An adaptive window width/center adjustment system with online training capabilities for MR images”) in view of Dennison (US PGPub 2007/0177779) and Jabri (US PGPub 2007/0052716).
Regarding claim 9 the above combination discloses the contrast parameter learning system of claim 8, but not the remaining limitations.
In the field of automated contrast parameters adjustment Jabri teaches that the first contrast significance data indicates a ranking of the set of intensity transformation functions, and wherein the first significant contrast parameters are identified to correspond to the contrast parameters utilized by the one of the set of intensity transformation functions in response to the one of the set of intensity transformation functions having a most favorable rank in the ranking. (Jabri teaches a system for automated window parameter selection. ¶ 0073-0074 teach ranking the window level and window width parameters in terms of their performance and selecting the best result.)

Regarding claim 14 the above combination discloses the contrast parameter learning system of claim 1, wherein the operational instructions, when executed by the at least one processor, further cause the density window data augmentation system to:
generate a plurality of sets of augmented images, wherein each set of augmented images in the plurality of sets of augmented images is generated by performing a set of intensity transformation functions on one of the first training set of medical scans;  (See rejection of claim 1.)
generate a set of computer vision models that each correspond to one of the set of intensity transformation functions, wherein each of the set of computer vision models is generated by performing the training step on ones of the plurality of sets of augmented images that were generated by utilizing the corresponding one of the set of the intensity transformation functions; (See rejection of claim 1 which teaches Lai and 
generate model accuracy data for each of the set of computer vision models; and (Jabri teaches a system for automated window parameter selection. ¶ 0073-0074 teach ranking the window level and window width parameters in terms of their performance and selecting the best result.)
generate model ranking data by ranking the set of computer vision models in accordance with the model accuracy data; (As above, see ¶ 0073-0074)
wherein the first contrast significance data indicates the one of the set of intensity transformation functions that corresponds to a most favorably ranked one of the set of computer vision models in the model ranking data. (As above, see ¶ 0073-0074)

Claims 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (“An adaptive window width/center adjustment system with online training capabilities for MR images”) in view of Dennison (US PGPub 2007/0177779) and Ohhashi (US Pat. No. 5,305,204).
Regarding claim 11 the above combination discloses the contrast parameter learning system of claim 10, but not the remaining limitations. 
In the field of automated contrast parameters adjustment Ohhashi teaches calculating significance values for each of the set of intensity transformation functions; (Ohhashi teaches a system for automated window parameter selection. Candidate 
and generating a significant subset of the set of intensity transformation functions by including ones of the set of intensity transformation functions with a corresponding significance value that compares favorably to a significance threshold, wherein the proper subset corresponds to the significant subset. (The image quality/significance values are compared with a quality threshold at step 170 in Fig. 3 and col. 4, ¶ 2)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s contrast parameters adjustment system with Ohhashi’s contrast parameters adjustment system. Lai and Dennison’s teach automated contrast parameters adjustment to select the best window parameters via machine learning. Ohhashi teaches determining a quality/significance value for candidate window parameters and selecting parameters for window-based intensity transformation which exceed the threshold. The combination constitutes the repeatable and predictable result of simply applying Ohhashi’s teachings here. This cannot be considered a non-obvious improvement in view of the relevant prior art here. Using known engineering design, no “fundamental” operating principle of the teachings are changed; they continue to perform the same functions as originally taught prior to being combined.
Regarding claim 15 the above combination discloses the contrast parameter learning system of claim 1, wherein the first contrast significance data is generated by:
calculating significance values for each of a set of contrast parameters that each correspond to contrast settings for at least one of the medical scans of the first training 
indicating ones of the set of contrast parameters with a corresponding significance value that compares favorably to a significance threshold. (As above, see step 170 in Fig. 3 and col. 4, ¶ 2.)
Regarding claim 16 the above combination discloses the contrast parameter learning system of claim 15, wherein none of the set of contrast parameters have a corresponding significance value that compares favorably to the significance threshold, and wherein the first intensity transformation function corresponds to an identity function in response to the first contrast significance data indicating no significant contrast parameters. (The image quality/significance values of the window parameters are compared with a quality threshold at step 170 in Ohhashi Fig. 3 and col. 4, ¶ 2. No transformation/an identity transformation occurs when no parameters exceed the quality threshold. Also see Fig. 7 and the description which begins at col. 6, second paragraph from bottom.)
Regarding claim 17 the above combination discloses the contrast parameter learning system of claim 15, wherein the set of contrast parameters correspond to a set of intensity transformation functions applied to the medical scans of the training set, wherein none of the set of contrast parameters have a corresponding significance value that compares favorably to the significance threshold, and wherein the operational instructions, when executed by the at least one processor, further cause the density window data augmentation system to: 

generating an updating training set of medical scans by performing a new set of intensity transformation functions that utilize the new set of contrast parameters on the training set of medical scans; (Fig. 3, step 150)
re-performing the training step on a the updated training set of medical scans to generate an updated first computer vision model; and (Lai and Dennison teach automated contrast parameters adjustment to select the best window parameters via machine learning. In particular in Dennison any window parameter that meets the quality threshold at Fig. 4, step 64 is used to update the training for the model at step 70.)
generate updated first contrast significance data for the updated first computer vision model, wherein the first significant contrast parameters are identified based on the updated first contrast significance data, and wherein the first significant contrast parameters include contrast parameters of the new set of contrast parameters. (See rejection of claim 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                          

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661